NUMBER 13-07-160-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 
 
In re Bay Area Healthcare Group, Ltd., et al
 

On Petition for Writ of Mandamus 
 
MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam (1)

 Relators, Bay Area Healthcare Group, Ltd, Individually and d/b/a Corpus Christi
Medical Center, in its Assumed or Common Name; and Bay Area Medical Center, in its
Assumed or Common Name (hereinafter collectively referred to as, "Bay Area
Healthcare"), have filed a petition for writ of mandamus by which they request this Court
to direct respondent, the Honorable John B. Martinez, presiding judge of the county court
at law number 3 of Nueces County, Texas, (1) to vacate an order compelling relator to
produce a document believed to be privileged and (2) to deny the plaintiff's motion to
compel those documents.  
	Real parties in interest, the plaintiffs in the underlying suit, are: (1) David Stahl,
individually, as independent executor of the estate of Jeanne Stahl, deceased, as an heir
of Jeanne Stahl, deceased, and as beneficiary under the Texas Wrongful Death Act; (2)
Debra Stahl, individually, as an heir of Jeanne Stahl, deceased, and as beneficiary under
the Texas Wrongful Death Act; and (3) Richard Stahl, individually, as an heir of Jeanne
Stahl, deceased, and as beneficiary under the Texas Wrongful Death Act.
	This Court requested that the real parties in interest file a response to the relators'
petition for writ of mandamus on or before March 30, 2007, and one was timely filed.
	The Court, having examined and fully considered the petition for writ of mandamus
and the real parties in interest response, is of the opinion that relators have not shown
themselves entitled to the relief sought.  
	Accordingly, the petition for writ of mandamus is hereby DENIED.  See Tex. R. App.
P. 52.8(a). 	
							Per Curiam

Memorandum Opinion delivered and filed
on the 23rd day of April, 2007.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).